Citation Nr: 0802130	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to apportionment of the veteran's disability 
compensation benefits for his estranged spouse and three 
minor children in an amount in excess of $250 per month.  



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from December 1974 to June 
1981, and from February 1983 to May 1986.  

The appellant is the veteran's estranged spouse and the 
custodian of his three minor children.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 Special Apportionment Decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the appellant's claim for an 
apportionment of the veteran's compensation benefits on 
behalf of her and the veteran's three minor children, in the 
total amount of $250 per month.  


FINDINGS OF FACT

1.  The appellant and the veteran are married, but have not 
lived together since approximately May 2003.  They are the 
natural parents of three minor children, N, J, and A, who are 
all in the custody of the appellant.  

2.  The veteran is in receipt of VA disability compensation 
at the 50 percent rate, in effect since March 2001.  The 
veteran's disability compensation includes additional 
compensation paid for a spouse and three children.  

3.  Apportionment of the veteran's compensation benefits in 
the amount of $250 in support of his estranged spouse and 
three minor children is reasonable; an increase in the 
current amount would begin to create undue hardship to the 
veteran.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation greater than $250 per month on behalf of his 
estranged spouse and three minor children have not been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.458 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

The Court has held that the VCAA does not apply to decisions 
regarding how benefits are paid.  Sims v. Nichols, 19 Vet. 
App. 453, 456 (2006) (VCAA inapplicable to applicants for 
restoration of competency because they are not seeking 
benefits but a decision regarding how benefits will be 
distributed).  An apportionment decision involves a 
determination as to how existing benefits are paid, such as 
between a veteran and his dependents in the present case.  
Under the reasoning in Sims, the VCAA would not appear to be 
applicable to apportionment decisions.  However, since the 
applicability of the VCAA to apportionment cases is not 
entirely clear, the Board will proceed to consider whether 
VA's duties to notify and assist have been satisfied in this 
case.  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the appellant and the veteran in January 
2005 that fully addressed all four notice elements and was 
sent prior to the initial ROdecision in this matter.  The 
January 2005 letters notified the appellant and veteran of 
the need for evidence documenting their sources of income, 
including monthly expenses, and specified what types of 
information was required.  The letter also notified them that 
VA is required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  In requesting that each party provide income and 
expense information, the RO effectively requested that each 
provide evidence in his or her possession that pertains to 
the claim.  

After the January 2005 letters, both parties were afforded 
opportunities to respond.  Therefore, the Board finds that 
the parties have received sufficient notice of the 
information and evidence needed to support the claim, and 
they have been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that VA has satisfied its duty to assist 
the appellant and veteran in obtaining all relevant records 
pertinent to the matter decided herein.  The appellant and 
the veteran have furnished evidence pertinent to the 
apportionment claim, and neither party has identified any 
additional pertinent evidence which would need to be obtained 
for a fair disposition of this appeal.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist the appellant and veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Therefore, we find that VA has satisfied its duty to assist 
the appellant and veteran in apprising them as to the 
evidence needed, and in obtaining evidence pertinent to the 
claim under the VCAA.  

In addition to the foregoing, the Board notes that a claim 
for an apportionment is a "contested claim" and is subject 
to special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  All interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiation of an appeal, as 
well as hearing and representation rights.  38 C.F.R. § 
19.100.

Upon the filing of a Notice of Disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the SOC.  
The interested parties who filed NODs will be notified of the 
right to file, and the time limit within which to file, a 
Substantive Appeal and will be furnished with VA Form 9, 
"Appeal to Board of Veterans' Appeals."  38 C.F.R. § 
19.101.

When a Substantive Appeal is filed in a simultaneously 
contested claim, the content of the Substantive Appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  38 C.F.R. § 19.102.

If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
38 C.F.R. § 20.713.

In this context, the Board notes that the veteran was 
notified of the appellant's January 2005 claim for 
apportionment and the RO's April 2005 determination which 
granted the appellant's claim for an apportionment in the 
amount of $250 per month.  However, review of the record 
reveals the veteran was not notified of the appellant's 
disagreement as to the $250 apportionment, as he was not 
provided a copy of the NOD, the September 2005 SOC, the 
substantive appeal, or the July 2006 SSOC.  Although the 
veteran was not given appropriate notice in this regard, the 
Board finds no prejudice to the veteran or the appellant 
because, as discussed below, the appellant's claim is denied 
and neither party is losing a benefit that has already 
established.  In this regard, the Board again notes that the 
veteran was notified of the initial grant of the $250 
apportionment in April 2005, and did not express any 
disagreement as to the RO's determination at that time.  

Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Facts and Analysis

Under applicable law, all or any part of a veteran's 
compensation may be apportioned if the veteran's spouse or 
children are not residing with him and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 
3.450, 3.452.  It is not necessary for an apportionment 
claimant to establish the existence of hardship in order to 
obtain an apportionment under this provision.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable; 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

Effective March 26, 2001, the veteran has been in receipt of 
disability compensation at the 50 percent rate, with 
additional compensation paid for a spouse and three minor 
children.  The evidence shows that the appellant and veteran 
remain married but have not lived together since 
approximately May 2003.  In January 2005, the appellant 
sought an apportionment of the veteran's compensation on 
behalf of herself and her three minor children, N., J., and 
A., stating that the veteran has not provided any portion of 
his benefits for their care since October 2004.  The 
appellant reported that her daughter would be forced to drop 
out of school if they did not receive any financial support 
from the veteran.  An April 2005 Special Apportionment 
Decision awarded an apportionment of the veteran's 
compensation for his spouse and three minor children, in the 
amount of $250, the schedular rate for a veteran with four 
dependents, effective February 1, 2005.  

The appellant seeks an apportionment of the veteran's 
compensation greater than $250.  She argues that $250 is not 
enough to care for her children because N has an emotional 
problem and is receiving psychiatric treatment, J is in 
school, and A is always sick and requires medication.  In 
support of her claim, the appellant submitted a report of 
income and expenses for her and her three minor children.  
She reported monthly expenses totaling 10,500 Philippine 
Pesos (P) or approximately $256.  She reported no monthly 
income, as she is unemployed and receives no contribution 
from the veteran to support her or the minor children.  The 
appellant also reported that she has no value in stock, 
bonds, bank accounts, real estate or any other property owned 
by herself or any other member of the household.  The 
appellant stated that she pays her expenses by borrowing 
money from her relatives.  

In an April 2005 financial status report, the veteran 
reported a monthly net income of $841, all of which is from 
VA compensation benefits.  He also reported $2500 of cash in 
the bank and on hand.  The veteran reported his monthly 
expenses which, including rent, food, utilities, and cell 
phone total approximately P16,500, or approximately $402.  
The Board notes that the veteran also provided information 
regarding a debt due to a phone company totaling P13,115, or 
approximately $319.  The veteran also stated that, from March 
2004 to March 2005, he gave the appellant $200 a month.  

After consideration of the evidence of record, the Board 
finds that an apportionment higher than $250 per month is not 
warranted.  Although the appellant demonstrated hardship in 
caring for herself and her three minor children without an 
apportionment of the veteran's compensation benefit, she has 
not submitted any evidence that demonstrates a hardship with 
the special apportionment she is currently receiving.  In 
this regard, the Board notes that the current special 
apportionment represents a significant increase in her 
monthly income and, with the current special apportionment, 
her reported monthly expenses exceed her income by $6.  The 
Board is not unsympathetic to the appellant's financial 
problems and notes she has recently argued that she has to 
buy medication for two of her three children; however, she 
did not provide any financial data regarding any monthly 
medical expenses.  

The Board also finds that any additional apportionment would 
begin to cause hardship in the veteran.  The evidence shows 
that, after deducting the apportionment and monthly expenses 
from the veteran's monthly income, the veteran has 
approximately $189 of discretionary income.  However, his 
monthly expenses in this regard do not include any amount 
dedicated to pay for his outstanding debt.  In addition, the 
Board is unable to find that, with the veteran's own limited 
income and the current apportioned amount, which exceeds the 
additional amount he receives for four dependents, the 
veteran is not reasonably discharging his responsibility to 
his spouse and three minor children.  In this regard, the 
Board notes that the current special apportionment totals 
approximately 30% of the veteran's compensation benefit.  

The Board has fully reviewed the record and taken into 
consideration the particular financial circumstances of both 
parties.  We note the veteran reported that he gave the 
appellant $200 a month from March 2004 to March 2005; 
however, the Board also notes that the veteran did not 
express disagreement with the current special apportionment 
granted effective from February 1, 2005.  Regardless, having 
considered the facts of this case and the applicable rules 
and regulations, the Board finds that an apportionment of the 
veteran's compensation benefits greater than $250 is not 
warranted.  The "benefit-of-the-doubt" rule is not for 
application in a contested claim such as this case, because 
the benefit of the doubt cannot be given to both the 
appellant and the veteran.  Elias v. Brown, 10 Vet. App. 259, 
263 (1997).  Based on the foregoing, the Board finds that the 
appellant's claim for special apportionment must be denied.  


ORDER

Entitlement to apportionment of the veteran's disability 
compensation benefits for his estranged spouse and three 
minor children in an amount in excess of $250 per month is 
denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


